PER CURIAM.

ORDER

The Secretary of Veterans Affairs responds to the court’s November 19, 2007 order and moves to remand the matter for further proceedings. James E. Goins has not responded.
This case was stayed pending the court’s disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir.2007) and its companion case Simmons v. Nicholson, 487 F.3d 892 (Fed.Cir.2007). In Sanders, this court held that any section 5103(a) error should be presumed prejudicial and the Secretary has the burden of rebutting this presumption. Id. at 891.
The Secretary asserts that the only issue raised in this appeal is identical to the issue decided in Sanders. Under these circumstances, the court agrees with the Secretary that it is proper to vacate the portion of the CAVC’s decision regarding Goin’s increased-rating claim for left forehead scar and remand for further proceedings consistent with Sanders.
Accordingly,
IT IS ORDERED THAT:
(1) The judgment of the CAVC is vacated to the extent noted above and the case is remanded for further proceedings consistent with this order.
(3) Each side shall bear its own costs.